The bill of exceptions recites this case to have been that of “ Haywood Brookins, ordinary of said county, suing for the use of John J. Buck and wife, E. ÍT. Ennis and wife et al. vs. Green Brantley and W. A. Davis, administrators on the estate of John Davis, deceased, and James G. Brower, administrator on the estate of John Kittrell, deceased,” The defendants were dissatisfied with the judgment, and excepted. Service-was acknowledged by “ J. N. Gilmore and Jas. K. Hines, attorneys for Ennis and wife et al.”:Held, that the writ of error must be dismissed.